Citation Nr: 0800165	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-36 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  


FINDING OF FACT

There is no evidence of a compensable hearing loss disability 
in service or within one year of service discharge, and the 
preponderance of the evidence is against a finding that the 
veteran's hearing loss disability is related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated August  2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Service Connection

By way of background, the veteran applied for service 
connection for tinnitus and bilateral hearing loss, claiming 
acoustic trauma due to combat.  In a February 2005 rating 
decision, the RO granted service connection for tinnitus, but 
denied the bilateral hearing loss claim.  The veteran 
appealed the denial of service connection for bilateral 
hearing loss.       

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The threshold for normal hearing is zero decibels to 20 
decibels and higher threshold levels indicate some degree of 
hearing loss.  Id. at 157.

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

Upon review, service medical records show normal hearing on 
separation examination from service, although a complaint of 
hearing loss was noted at that time.  A complaint of left ear 
pain was noted in September 1969.  No diagnosis of hearing 
loss was given at that time, or at any time during service.  

There is no evidence of sensorineural hearing loss within one 
year of the veteran's discharge from service.  38 C.F.R. §§ 
3.307, 3.309.  The first post- service evidence of bilateral 
hearing loss for VA purposes was shown in the early 1980s, 
many years following the veteran's discharge from active 
service.  Current bilateral hearing los was again confirmed 
on VA audiological evaluation performed in December 2004. 

One medical etiological opinion was provided in this case.  
In February 2006, after having reviewed the claims folder, 
including the Hearing Confirmation Data from the veteran, a 
VA examiner opined that the veteran's current bilateral 
hearing loss was less likely to be due to acoustic trauma 
during service.  The basis of the opinion was that at time of 
discharge from active service, pure tone thresholds were 
within clinical normal limits.  The examiner acknowledged the 
veteran's reporting of hearing loss at the time of discharge 
from service, but stated that this is often confused with 
symptoms of tinnitus.  According to the examiner, this 
explained the report of hearing loss at discharge although 
hearing was within normal limits.  The evidence submitted by 
the veteran showing hearing loss in 1980 supports the 
probability that bilateral hearing loss was acquired after 
service, but prior to the earliest occupational test 
submitted (April 1980).  

The VA examiner's opinion is probative as it is based upon 
evaluation of the veteran, including medical history and 
service history, and the rationale given is supported in the 
record.  Despite acoustic trauma in service, hearing was 
within normal limits in service, and there were a number of 
years between the onset of hearing loss and active service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

The Board acknowledges the veteran's contention that his 
current hearing loss is related to service.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran is 
competent to state that he has had difficulty hearing since 
service.  However, the medical evidence, specifically the 
normal hearing results on separation examination and the 
medical opinions of the February 2006 VA examiner, supports 
the conclusion that the veteran's current hearing loss is not 
related to service.  Further, the February 2006 VA examiner 
explained the basis for why the veteran perceived having 
hearing loss and confused this with his service-connected 
tinnitus symptoms.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
bilateral hearing loss is related to service.  There is not 
an approximate balance of evidence.  As such, the claim must 
be denied.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


